               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                          Exhibit N
             Exhibit 13 to Deposition Transcript of
                 Mr. Edward Gray Bishop, III




Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 1 of 7 PageID #: 2327
Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 2 of 7 PageID #: 2328
Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 3 of 7 PageID #: 2329
Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 4 of 7 PageID #: 2330
Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 5 of 7 PageID #: 2331
Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 6 of 7 PageID #: 2332
Case 3:19-cv-00328 Document 93-15 Filed 05/29/20 Page 7 of 7 PageID #: 2333
